Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00620-CV

                          IN THE INTEREST OF B.W., a Child

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02286
                      Honorable Martha B. Tanner, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs of appeal are taxed against Appellant T.Z. because she is indigent. See
TEX. R. APP. P. 20.1, 43.4.

      SIGNED February 19, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice